            Case 1:18-cr-00328-KPF Document 383 Filed 07/01/20 Page 1 of 1


                                                    MEMO ENDORSED

   July 1, 2020

   By ECF

   Honorable Katherine Polk Failla
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, NY 10007

   Re:    United States v. Ahuja and Shor, 18 Cr. 328 (KPF)
          Defendants’ Joint Request for an Extension of Time to Reply

   Dear Judge Failla:

        We write on behalf of defendants Ahuja and Shor to request a one-business-day extension
   of time to file our reply to the government’s letter to the Court dated June 24, 2020. While
   we originally requested permission to file a reply on or before July 2, preparing a
   comprehensive reply that also addresses the new documents produced by the government on
   June 26, 2020 is taking longer than predicted. Accordingly, we request permission to file our
   reply on or before July 6, 2020.

                                             Very truly yours,



                                             Justin S. Weddle



Application GRANTED.



Dated: July 1, 2020                           SO ORDERED.
       New York, New York



                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
